Case 1:18-cv-05680-LDH-SJB Document 42 Filed 06/20/19 Page 1 of 1 PageID #: 258



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 STEPHEN ELLIOTT,
                                     Plaintiff,

                      - against -
                                                             Oral Argument Requested
 MOIRA DONEGAN, and JANE DOES (1-30),
                                                            No. 1:18-cv-05680-LDH-SJB
                                     Defendants.




                      DECLARATION OF MARTHA E. FITZGERALD

 MARTHA E. FITZGERALD declares as follows:

        1.     I am an associate at the law firm of Kaplan Hecker & Fink LLP and am counsel for

 Defendant Moira Donegan in this action.

        2.     I respectfully submit this declaration in support of Ms. Donegan's Motion to

 Dismiss the Second Amended Complaint.

        3.     Attached hereto as Exhibit A is a true and correct copy of Moira Donegan, I Started

 the Media Men List, THE CUT (Jan. 10, 2018).

        4.     In accordance with 28 U.S.C. § 1746, I hereby declare under penalty of perjury that

the foregoing is true and correct.




Executed at:   New York, New York
               May 8, 2019
